[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTIONS OF VINCENT A. AVALLONE AND THE NEW HAVEN REDEVELOPMENT AGENCY ACTING FOR THE CITY OF NEW HAVEN FOR PAYMENT OF DEPOSIT
The deposit is the sum of $16,000 deposited by the New Haven Redevelopment Agency on November 7, 1991 when it condemned realty known as 194 Lamberton Street, New Haven, taking it from the Estate of Salvatore Cavallaro, deceased, pending in the Probate Court for the district of New Haven.
Vincent A. Avallone claims an interest in the fund in the sum of $6000, for legal fees in connection with the administration of the estate of Salvatore Cavallaro, deceased. It is based on C.G.S. 91 45a-392, formerly known as C.G.S. 91-45-204c.
The New Haven Redevelopment Agency acting for the City of New Haven claims an interest in the deposit for real property taxes due in connection with the real property at 194 Lamberton Street, New Haven, which real property taxes are found to amount to $18,738.07. This claim is based on C.G.S. 91 12-172.
On April 28, 1993 the parties: New Haven Redevelopment Agency for itself and City of New Haven and claimant Vincent A. Avallone entered into a settlement agreement as on file on record, which agreement is approved as a basis of judgment between these three parties and which agreement renders moot issues such as current and concurrent jurisdiction of the Probate Court and Superior Court and priorities in payment of claims CT Page 4335 from the deposit.
It is noted as follows:
(a) That due notice of the hearing of April 27, 1993 was mailed on March 1, 1993 to all attorneys of record, as indicated on record.
(b) That at the hearing of April 27, 1993 the only attorneys present were those representing the New Haven Redevelopment Agency and City of New Haven and Vincent A. Avallone who was representing himself.
(c) That there were no other motions on hand from the parties for payments from the deposit.
Accordingly, judgment is hereby entered as follows in relation to the New Haven Redevelopment Agency acting for itself and for the City of New Haven and in relation to Vincent A. Avallone claimant.
(1) The agreement of these parties is approved and their motion for judgment in accordance therewith is approved and granted.
(2) It is ordered and adjudged that $2000 of the deposit of $16,000 be paid to Vincent A. Avallone, in satisfaction of his personal claim, and that the balance of $14,000 of the deposit be paid to the City of New Haven, and the same credited toward the amount of $18,738.07 due on its property tax liens.
                                   II
The City of New Haven claims liens in connection with demolition and violation of building code and expenses found to amount to $10,271.10.
These need not to be considered in reference to the deposit in question which is exhausted by the foregoing judgment.
These are not included in the foregoing judgment that has been entered.
So far as said liens serving as the basis of a cause of action for a judgment is concerned, in view of the general CT Page 4336 jurisdiction of the Superior Court, (see Carten et al. v. Carten,153 Conn. 603, 612, LaBella v. LaBella, 134 Conn. 312, 316); no action is hereby taken pending further clarification of the issues relating to their enforcement.
Philip R. Pastore State Trial Referee